Title: From Benjamin Franklin to Richard Price, 16 August 1784
From: Franklin, Benjamin
To: Price, Richard


				
					Dear Friend,
					Passy, Augt. 16. 1784
				
				I some time since answered your kind Letter of July 12. returning the Proof of Mr Turgot’s Letter, with the Permission of his Friends to print it. I hope it came safe to hand.—
				I had before receiv’d yours of April 6. which gave me great Pleasure, as it acquainted me with your Welfare, and that of Dr Priestly.
				The Commencement here of the Art of Flying, will as you observe be a new Epoch. The Construction & Manner of Filling the Balloons improves daily. Some of the Artists are lately gone to England. It will be well for your Philosophers to obtain

from them what they know, or you will be behind-hand; which in mechanic Operations is unusual for Englishmen.—
				I hope the Disagreements in our Royal Society, are compos’d; Quarrels often disgrace both Sides: And Disputes even on small Matters often produce Quarrels, for want of knowing how to differ decently; an Art which they say scarce any body possesses but yourself & Dr. Priestly.—
				I had indeed Thoughts of visiting England once more, and of enjoying the great Pleasure of seeing again my Friends there: But my Malady, otherwise tolerable, is, I find, irritated by Motion in a Carriage, and I fear the Consequences of such a Journey; yet I am not quite resolv’d against it. I often think of the agreable Evenings I used to pass with that excellent Collection of good Men, the Club at the London, and wish to be again among them. Perhaps I may pop in, some Thursday Evening when they least expect me.
				You may well believe it very pleasing to me to have Dr Priestly associated with me among the Foreign Members of the Academy of Sciences. I had mention’d him upon every Vacancy that has happen’d since my Residence here, and the Place has never been bestow’d more worthily.—
				When you wrote the Letter I am answering, your Nation was involv’d in the Confusion of your new Election. When I think of your present crazy Constitution, & its Diseases, I imagine the enormous Emoluments of Place to be among the greatest, and while they exist I doubt whether even the Reform of your Representation will cure the Evils constantly arising from your perpetual Factions. As it seems to be a settled Point at present that the Minister must govern the Parliament, who are to do everything he would have done, and he is to bribe them to do this, and the People are to furnish the Money to pay these Bribes, such a Parliament appears to me a very expensive Machine for Government, and I apprehend the People will find out in time that they may as well be governed, and that it will be

much cheaper to be governed, by the Minister alone, no Parliament being preferable to the present.
				Your Newspapers are full of fictitious Accounts of Distractions in America. We know nothing of them. Mr Jefferson, just arriv’d here, after a Journey thro’ all the States from Virginia to Boston, assures me that all is quiet, a general Tranquility reigns, and the People well satisfy’d with their present Forms of Government, a few insignificant Persons only excepted. Those Accounts are I suppose intended as consolatory, and to discourage Emigrations. I think with you, that our Revolution is an important Event for the Advantage of Mankind in general. It is to be hoped that the Lights we enjoy, which the ancient Governments in their first Establishment could not have, may preserve us from their Errors. In this the Advice of wise Friends may do us much Good, and I am sure that which you have been so kind as to afford us, will be of great Service.
				Mr Jay is gone to America; but Mr Adams is just arriv’d here, and I shall acquaint him with your Remembrance of him. Poor Paradise, whom you mention, I respect and pity: But there is no helping him. He seems calculated by Nature for Unhappiness, and will be equally miserable whether with or without his Wife, having no Firmness of Mind. I doubt his Property in Virginia may suffer by his Irresolution.
				Many Thanks for your kind Wishes respecting my Health and Happiness, which I return fourfold, being ever with the highest Esteem, my dear Friend, Yours most affectionately
				
					B Franklin
					My respects and best wishes attend good mrs price
				
				
					P.S. I wrote you a few Lines by your Friend Mr Lewis, as he might meet with you at Brighthelmstone. The Bearer is my

Grandson & Secretary, a worthy good Young Man. I beg leave to recommend him to your Civilities, and if convenient I wish he may be introduc’d one Evening to our Club. He stays but a short time in London.—
					
						Revd Dr Price
					
				
			 
				Endorsed: A letter from his Excellency Dr [Franklin] dated Aug [torn]
			